                                                 Notice Recipients
District/Off: 0971−3                   User: kandersen                     Date Created: 1/31/2020
Case: 19−30902                         Form ID: FIND                       Total: 5


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SF       USTPRegion17.SF.ECF@usdoj.gov
tr          Linda S. Green          linda@greentrustee.net
aty         Brian A. Barboza           barbozaecf@gmail.com
aty         John A. Vos          InvalidEMailECFonly@gmail.com
                                                                                                     TOTAL: 4

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Swanky Wine Snob LLC       8 Digital Drive      Novato, CA 94949
                                                                                                     TOTAL: 1




      Case: 19-30902          Doc# 21-1       Filed: 01/31/20        Entered: 01/31/20 15:06:30      Page 1 of
                                                          1
